Title: To Thomas Jefferson from Peregrine Williamson, 7 March 1808
From: Williamson, Peregrine
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore March 7th 1808
                  
                  The 4 Pens with calendar cases which you sent for, I have prepared with all possiable Speed and Sent you each in a Separate wooden case as You requested. at the time your letter came to hand I had not any of the cases of the discription you Sent for and therfore had to make them which alone occasioned the delay of them. the price of the 4 cases with pens $20 I am very glad that the half dozen pens answered their purpose. I have now (reluctantly) to request of you Sir the favour of publishing those lines in the note you Sent me that gose to embrace your opinion of my Pen. Several of my friends with whom I had the pleasure of Showing it advised me to publish it, but I determined that I would not without your approbation. Address to No. 72 Market St. Baltimore 
                  I remain your most obedt humble Servt
                  
                     P, Williamson 
                     
                  
               